Citation Nr: 0521347	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted the veteran's claim for 
service connection for PTSD and awarded a compensable 
disability evaluation effective from June 27, 2000.

In July 2003, the Board remanded the veteran's claim to the 
RO for further development.   At that time, the California 
Department of Veterans Affairs represented him.  However, in 
a November 2004 signed statement, the veteran appointed a 
private attorney to represent him in his case on appeal.


FINDINGS OF FACT

1.  An unappealed July 1976 RO decision denied the veteran's 
claim of entitlement to service connection for a nervous 
(psychiatric) disorder.

2.  On June 27, 2000, the veteran submitted a request to 
reopen the claim for service connection for PTSD; service 
connection was granted by the RO in a December 2001 rating 
decision, and the veteran was assigned a 30 percent 
disability rating, effective from June 27, 2000.

3.  An August 2004 rating decision granted an increase to a 
100 schedular evaluation for the service-connected PTSD, 
effective from June 27, 2000.

4.  The veteran has failed to allege any kind of error of 
fact or law in the July 1976 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

CONCLUSION OF LAW

The criteria for assigning an effective date prior to June 
27, 2000, for the grant of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
5103-5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

The veteran has argued that March 5, 1976 is the more 
appropriate date for his award of service connection for 
PTSD.

I.  Factual Background

The record reflects that the veteran's original claim for 
service connection and disability compensation for a nervous 
(psychiatric) disorder was initially filed on March 5, 1976.  
In connection with his claim, the RO reviewed the veteran's 
service medical and personnel records, which were not 
indicative of any diagnosed psychiatric disorder or PTSD.  
The RO also considered private medical records dated in 
September 1974 reflecting that the veteran was hospitalized 
and diagnosed with acute psychosis, schizophrenia, paranoid 
type, cause undetermined.  The RO also considered VA medical 
records that showed the veteran was hospitalized from March 
to April 1976 and diagnosed with schizophrenia, paranoid 
type, chronic, mild to moderate in degree.

His claim for service connection for a nervous condition was 
denied in a July 1976 rating action.  The veteran was 
notified of the RO's action and of his appellate rights in an 
August 1976 letter, but he did not appeal that determination, 
and it therefore became final in August 1977.

On June 27, 2000, the RO received the veteran's request to 
reopen his claim for service connection for PTSD.  In 
connection with the reopened claim, additional medical 
evidence and service verification documentation was obtained.  
This includes an October 2001 VA examination report which 
reflects a diagnosis of PTSD.  After reviewing all the 
evidence, the RO, in a December 2001 decision, granted 
service connection for PTSD and awarded a 30 percent 
disability evaluation, effective from June 27, 2000.

In February 2002, the veteran submitted a written statement 
requesting an earlier effective date for the grant of service 
connection for PTSD.  He asserted that March 5, 1976 is the 
more appropriate date for the award of compensation.

Additional evidence was added to the record, including the 
veteran's and others' written statements, his oral testimony, 
VA medical records regarding the veteran's treatment for his 
service-connected PTSD, and a VA examination report dated in 
August 2003.

During his June 2002 personal hearing at the RO, and in his 
written statements in support of his claim, the veteran 
asserted that March 1976 was the more appropriate effective 
date for the award of his grant of service connection for 
PTSD.  He argued that he had a psychiatrically diagnosed 
disorder that was a delayed reaction from Vietnam service, or 
PTSD, and not schizophrenia, when he submitted his original 
claim for benefits in 1976.  He said he disagreed with the 
RO's March 1976 rating action, and was angry that the basis 
of the denial was the diagnosis of schizophrenia made by 
civilian doctors.

In a March 2004 signed statement, a VA nurse/readjustment 
counseling therapist and a VA psychologist indicated that the 
veteran had been a counseling client since August 2003.  It 
was noted that after service his mother observed PTSD 
symptoms, he experienced flashbacks at work, and he 
experienced marital problems.  It was further noted that the 
veteran was psychiatrically hospitalized in VA and non-VA 
medical facilities, and said he was diagnosed with 
schizophrenia.  The nurse and psychologist said that the 
connection between the veteran's presenting symptoms and PTSD 
was not recognized at that time.  They stated that the 
veteran presented with the full range of PTSD symptoms.  They 
said that, when he went to the appropriate sources for help 
in 1976, he was misdiagnosed and reportedly told by a panel 
of psychiatrists at the VA hospital in Battle Creek, 
Michigan, that his problems were not "service-connected".

In a March 2004 signed statement, the veteran's mother said 
that he was a "nervous wreck" when he returned home from 
serving in the Republic of Vietnam, and was upset by loud 
noises.  

The veteran also submitted an April 2004 signed statement 
from R.L., his service comrade, who described several 
stressful events they had shared while stationed in the 
Republic of Vietnam.

A June 2004 statement from the Social Security Administration 
(SSA) is to the effect that the veteran was found to be 
totally disabled and eligible for disability benefits in May 
2002.

II.  Legal Analysis

A.  Duty to Notify and Assist

he Veterans Claims Assistance Act (VCAA), Public Law No. 106-
475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (the CAVC) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in a February 
2004 letter from the RO, the appellant has been informed of 
VA's duty to assist him in the development of his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
March 2002 statement of the case (SOC) and June 2004 and 
March 2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to an earlier effective 
date for the grant of service connection for PTSD.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the June 2004 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield v. 
Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The Board acknowledges that, in June 2004, the SSA found the 
veteran to be totally disabled and entitled to receive 
disability benefits since May 2002.  However, in light of the 
veteran's claim for an effective date for service connection 
in 1976, more than twenty eight years prior to the SSA's 
determination, it cannot be reasonably argued that medical 
records associated with the SSA's decision are relevant to 
the veteran's claim on appeal.  But see Baker v. West, 11 
Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 
(1996).  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the CAVC has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an application is received.  
While the term "application" is not defined in the statute, 
the regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

In the present case, however, there is no contention made by 
the veteran or his attorney, nor does the record reflect, 
that the veteran's grant of service connection and subsequent 
100 percent disability rating for PTSD was based upon a claim 
filed within the first year after he left service in August 
1967.  Moreover, the present appeal arose from the RO's 
actions with regard to the veteran's reopened claim for 
service connection for PTSD, filed in June 2000, with respect 
to which, after service connection was granted (and a 100 
percent rating was eventually assigned), he sought an earlier 
effective date.  Thus, the exception for claims filed shortly 
after service is not for application in the instant case.

One additional regulation, specific to this type of case, is 
for application and warrants discussion.  The veteran's 2000 
reopened claim was granted on the basis of new and material 
evidence that had not previously been of record.  Where new 
and material evidence is received after final disallowance of 
a claim for service connection, and the claim is reopened and 
allowed, the effective date is either the date of receipt of 
the claim or the date on which entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of June 27, 
2000, is the earliest effective date assignable for service 
connection for PTSD in this case, as a matter of law.  The 
date of receipt of the veteran's original claim seeking 
service connection for this disorder was more than one year 
after his separation from service in August 1967.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
reopened claim, or the date entitlement arose.

Here, the veteran claimed service connection for PTSD in 
March 1976, and his claim was denied by the RO in July 1976.  
The veteran did not appeal the RO's determination.  Thus, by 
operation of law, the RO's July 1976 decision was final.  He 
later sought to have the claim for service connection 
reopened, filing that request on June 27, 2000.  After 
securing new evidence, from both military and medical 
sources, the RO granted service connection, effective from 
June 27, 2000, the date of receipt of the reopened claim.  
See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to 
the effect that "a claim must be filed in order for any type 
of benefit to be paid."  The veteran subsequently disputed 
the percentage of disability assigned by the RO (which was 
less than total), and, after additional procedural and 
evidentiary development, the RO determined to grant a rating 
of total, 100 percent disability, effective from June 27, 
2000, for the veteran's service-connected PTSD.

Although the veteran contends that service connection should 
be granted from March 5, 1976, when he filed his initial 
claim for service connection for psychiatric disorder, there 
is no evidence on file documenting that the veteran had the 
claimed disability at that time.  In fact, both the September 
1974 private hospital records and the March to April 1976 VA 
hospital records reflect diagnoses of schizophrenia, paranoid 
type.  In addition, the September 1974 medical record 
expressly indicates that the veteran had schizophrenia, 
paranoid type, of undetermined cause.  Since the veteran did 
not appeal the July 1976 rating decision, permitting it to 
become final, it was his June 2000 reopened claim that 
ultimately led to the December 2001 rating action, in which 
service connection was granted, effective from June 27, 2000.

Moreover, the Board notes the allegations of clear and 
unmistakable error (CUE) in the RO's March 1976 rating 
decision apparently raised by the veteran in his statements 
and the evidence submitted in support of his claim, and 
addressed by the RO in the March 2005 SSOC.  In effect, he 
argues, with support from the March 2004 written statement of 
the VA psychologist and nurse, that he was initially 
misdiagnosed with schizophrenia in 1976.

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The CAVC has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir.) (expressly adopting the "manifestly 
changed the outcome" language in Russell, supra), 
cert. denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a) (2004).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior . . . decision."  Russell, supra at 314.  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the VARO's actions in 1980 in determining 
whether CUE existed.

The veteran's CUE argument essentially amounts to an 
assertion that the RO improperly weighed the available 
medical and service evidence in the July 1976 rating 
decision.  He has argued that VA and non-VA doctors 
misdiagnosed his disorder, and that VA did not give 
significant weight to his demonstrated symptomatology in 
service and continuity following service.  However, mere 
disagreement with the weighing of service personnel records 
or medical evidence extant in 1976 does not amount to CUE.  
Russell, 3. Vet. App. at 313-14.  Again, the record, as 
extant in July 1976, fails to show that his psychiatric 
disorder, diagnosed at that time as paranoid schizophrenia, 
was attributable to the veteran's period of service.  In 
fact, as noted above, the September 1974 hospital records 
reflect that the cause of the veteran's acute psychosis, 
schizophrenia, was undetermined.  As a result, no error of 
the sort that is undebatable is shown, and no CUE exists in 
the July 1976 decision.  38 C.F.R. § 3.105(a).  The veteran's 
remedy was to appeal the July 1976 rating decision.  As he 
did not do so, that decision became final. 

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for post-traumatic stress disorder any 
earlier than that which has been currently assigned, i.e., 
June 27, 2000.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date earlier than June 27, 2000, for the grant 
of service connection for post-traumatic stress disorder is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


